Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18- 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “pigments” lacks antecedent basis in the claims. For examination purposes it is construed to reference the particles.
Regarding claim 19, it is unclear if the attachment casing is a separate component from the endodontic pin as its claimed to be monolithic but claim 7 states it simply envelopes the crown portion. For examination purposes it is construed to be a coating.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9,11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billet (US 6,183,253).
Regarding claims 1-6, 9, 11-12, 14-16, Billet discloses an endodontic pin in FIGS. 2-3 comprising: a base pin (10/13/11/14/15) including a root portion (towards 16) adapted for fastening the base pin in a natural tooth root (1), and a crown portion (towards 17) adapted for at least one of fastening a tooth crown (3) facing to the endodontic pin or for arranging in a natural tooth crown (3), and the base pin is composed of a composite material having at least one organic binder which (claim 3) comprises at least one methacrylate  (Col. 3, lines 38- “organic matrix is… methacrylates”) and glass particles as filler which comprises (claim 2), barium glass (Col. 3, lines 11-19, “particles 13”… barium-aluminium glass” the particles are disclosed as an option to fibers); (claim 4) wherein the base pin further comprises a light admission surface in the crown portion (surface which faces 9) , in order that light introduced via the light admission surface is conveyed onward into the root portion, and the base pin is at least partially light-transmitting (Col. 4, lines 6-15); (claim 5) wherein the base pin includes a lens body (15 is construed as a lens, col. 4, lines 11-15, “The sheath 15 is an essential element for electromagnetic radiation diffusion and enables an equal lighting to be achieved inside the dental canal 1 in case of light insolation” as light is modified to enable equal lighting it is construed as a lens); (claim 6) wherein the root portion of the base pin is formed as a cone tapering in a direction away from the crown portion (as shown in FIG. 2); (claim 9) wherein the base pin is of an inherently monolithitc configuration with the glass particles being fused together (Col. 3, lines 11-40); (claim 11/12) wherein the glass particles have a silanized surface (col. 3, lines 33-37, the silanes treatments are construed to make salinized surfaces); (claim 13) wherein the composite material further comprises a filler including at least one pigment (col. 3, ll. 18-20); (claim 14) wherein the lens body forms a thickening of the base pin (the coronal portion with 15 is thicker than root); (claim 15) wherein the lens body (15) is in the crown portion of the base pin (15 is formed on a crown); (claim 16) wherein the root portion is formed as a body that is rotationally symmetrical with respect to a longitudinal axis of the base pin (as shown in the root portion, shown in a bent state.).
Regarding claims 1, 7-8, and 18-19, Billet discloses an endodontic pin in FIGS. 2-3 comprising: a base pin (10/13/11/14) including a root portion (towards 16) adapted for fastening the base pin in a natural tooth root (1), and a crown portion (towards 17) adapted for at least one of fastening a tooth crown (3) facing to the endodontic pin or for arranging in a natural tooth crown (3), and the base pin is composed of a composite material (Col. 3, lines 38- “organic matrix is… methacrylates”) and glass particles as filler (Col. 3, lines 11-19, “particles 13”… barium-aluminium glass” the particles are disclosed as an option to fibers); (claim 7) wherein the endodontic pin has additionall to the base pin, an attachment casing (15) which envelops the crown portion of the base pin (as shown in FIG. 3) ; (claim 8) wherein the attachment casing forms a shoulder portion of the endodontic pin that protrudes relative to the root portion of the base pin (the coronal shoulder protrudes relative to the root portion due to the conical shape); (claim 18) wherein the attachment casing is comprised of a same composite material as the base pin and pigments (Col. 3, lines 64-65, “the sheath 15 is composed of the same organic matrix as the sleeves and of the same reinforcements 13”); (claim 19) wherein the base pin and the attachment casing are of an inherently monolitihic configuration with the glass particles being fused together (as shown in FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Billet (US 6,183,253).
Regarding claim 17, Billet discloses the claimed invention substantially as claimed as set forth above.
Billet fail(s) to teach wherein the attachment casing has a higher opacity than the base pin.
However, as Billet teaches the casing (15) is used in col. 4, lines 11-15, “The sheath 15 is an essential element for electromagnetic radiation diffusion and enables an equal lighting to be achieved inside the dental canal 1 in case of light insolation”. A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. As the spread of light is depending on the ratio of barium glass to methacrylate to achieve equal lighting inside the dental canal. One of ordinary skill in the art would recognize that the more glass to methacrylate would change the opacity properties of the material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to require wherein the attachment casing (15) has a higher opacity than the base pin, for the purpose of achieving even lighting by refracting a certain amount of light to the root canal.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Billet (US 6,183,253) in view of Perler (US 5,873,725).
Regarding claim 10, Billet discloses the claimed invention substantially as claimed as set forth above.
Billet fail(s) to teach a drill, wherein a shape of the drill is adapted to a shape of the root portion of the base pin of the endodontic pin.
However, Perler teaches a kit of a drill with a tool bit root canal shape and an appropriate fitting post (Col. 8, lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Billet, by requiring a kit with a drill, wherein a shape of the drill is adapted to a shape of the root portion of the base pin of the endodontic pin., as taught by Perler for the purpose of being able to ream a canal to fit an appropriate pin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/7/2022